Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al., hereby referred to as Randall (PGPub # 20080110261) in view of Camacho et al. (“Phase Coherence Imaging”, IEE Transactions vol. 56, no. 5, 2009).

Regarding claim 17, Randall teaches an ultrasound diagnostic apparatus comprising processing circuitry configured to [a method, system, and device for conducting ultrasound interrogation of a medium (Abstract)],

execute transmit aperture synthesis [may provide for building a synthetic receive aperture by acquiring different subsets of the full aperture on successive transmit events (par. 0044)] to conduct coherent summation on multiple received signals that are at different transmit apertures and in an identical scan line [One such technique employs coherent summation of the signal samples from each transmit/receive pair of array elements (par. 0106)],
evaluate a degree of consistency between phases of the received signals to calculate an evaluation value at each observation point [the demodulator phase term may represents a phase error between the two signals that needs correction or compensation (par. 0136). The phase error is interpreted as the calculated evaluation value between phases of received signals],
correct a received signal having undergone the transmit aperture synthesis based on the evaluation value [correcting phase errors in Multi-element Synthetic Aperture Systems, well known to those skilled in the art, using cross-correlation processing also are contemplated by the disclosed embodiment (par. 0166)] see also that multiple received signals are used in view of the array (Fig. 5a-5c).
Randal does not explicitly teaches that the corrected received signal increases as the degree of consistency between the phase increases.
Camacho discloses a method of evaluate a degree of the phases of the received signals by using a phase coherence factor (PCF) which is defined by the formula as shown below in which the value of the increases as the degree of consistency decreases (see pg. 960). Also see Applicant’s own disclosure which states “Here, the phase evaluation circuitry 206 evaluates the degree of consistency between phases by using Equation (1) disclosed in for example Non Patent Literature 1 (J.Camacho, M.Parrilla, and C.Fritsch, Phase Coherence Imaging, TEEE Trans Ultrason Ferrorelectr Freq Control, 2009, 56[{5):958-74). PCF = tayo Po (1) Tn Equation (1), G, GO, and y represent the standard deviation of the phase of a received signal, a normalization coefiiclent (e.g., standard deviation in Gaussian distribution), and an adjustment coefficient, respectively. Furthermore, the evaluation method for the ohnase evaluation circuitry 206 is not limited to the above-described Equation (Ll). For example, the phase evaluation circuitry 206 may evaluate the degree of consistency between phases by using any method as long as an evaluation function outputs a higher value as the dispersion of phases of received sliaqnals is smaller (the degree of consistency is higher).
It would have been obvious to one skilled in the art at the time of the invention to have such a formula described in Camacho because doing so will allow for having a phase coherence factor to weight coherent sum output (see Camacho).

Allowable Subject Matter
Claims 1, 3-9, 11-16 allowed.  This is in view of applicant’s amendments and arguments filed on the response dated 07/27/2022.


 
Response to Arguments
Applicant’s arguments with respect to the claims filed 07/27/2022 toward newly added claims 17-20 have been reviewed and considered, but are not persuasive.
It should be noted that in the Remarks the applicant provides that the support for the newly added claims 17-20 include from pg. 15, line 24 through page 16, line 27.  Such section of the specification, is further detailing the reference of Camacho as used in the applicant’s invention.  Therefore, the reference of Camacho clearly provide for the support recited in claims as rejected.
Therefore, the rejection is maintained.
Applicant’s own disclosure in pg. 15. which states “Here, the phase evaluation circuitry 206 evaluates the degree of consistency between phases by using Equation (1) disclosed in for example Non Patent Literature 1 (J.Camacho, M.Parrilla, and C.Fritsch, Phase Coherence Imaging, TEEE Trans Ultrason Ferrorelectr Freq Control, 2009, 56[{5):958-74). PCF = tayo Po (1) Tn Equation (1), G, GO, and y represent the standard deviation of the phase of a received signal, a normalization coefiiclent (e.g., standard deviation in Gaussian distribution), and an adjustment coefficient, respectively. Furthermore, the evaluation method for the ohnase evaluation circuitry 206 is not limited to the above-described Equation (Ll). For example, the phase evaluation circuitry 206 may evaluate the degree of consistency between phases by using any method as long as an evaluation function outputs a higher value as the dispersion of phases of received sliaqnals is smaller (the degree of consistency is higher).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793